Citation Nr: 0720196	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-01 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from November 1966 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In a June 2007 informal hearing presentation, the veteran's 
representative raised the issue of entitlement to service 
connection for major depressive disorder.  This issue has not 
been developed for appellate review and is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that the veteran does not have PTSD.

2.  The veteran has major depression related to his combat 
experiences in Vietnam.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  Major depression was incurred in active service. 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2001, April 2002, November 2006 
and January 2007, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claim of 
entitlement to service connection, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided by a March 
2006 letter to the veteran.  Accordingly, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case the 
initial August 2001 and April 2002 letters were provided 
prior to the appealed July 2002 rating decision in keeping 
with Pelegrini.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claims.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.


Factual Background

The veteran's DD-214 reflects that he served as a mechanic 
and his decorations include the Combat Infantryman Badge 
(CIB).  

A review of the service medical records reveals no findings, 
treatment, or diagnoses of PTSD.

The veteran underwent a VA (QTC) examination in June 2002.  
He stated that he was confronted with much death while he was 
in Vietnam which left him wondering if he was going to die in 
a firefight or a mortar attack.  

The examiner concluded that although the veteran had features 
of PTSD, he did not meet the criteria for a full diagnosis.  
The veteran had PTSD features in that he was exposed to 
traumatic events that involved death to others and exposed 
him to death. His response involved intense fear.  Currently, 
he re-experienced traumatic events with recollections and 
some dreams.  By and large, however, he did not engage in 
persistent avoidance of stimuli as he finds it healing to 
discuss and lecture on his experiences.  Also, he did not 
manifest symptoms of increased arousal.  

In June 2003 Vet Center intake assessment form completed by a 
counselor,  it was noted that the veteran appeared to meet 
the criteria for slight to serious chronic PTSD.   

Attempts by the RO to retrieve any additional counseling 
records from the Vet Center were unsuccessful. 

The veteran underwent another VA (QTC) examination in March 
2006 by a different examiner and was diagnosed as having 
major depressive disorder.  The veteran provided a detailed 
account of traumatic events that he experienced in Vietnam.  
Following mental status examination, the examiner concluded 
that the veteran did not appear to meet all the criteria for 
PTSD at the present time.  The examiner added, however, that 
the veteran did have major depression, possibly the residual 
of earlier PTSD or representative of partial remission of 
PTSD.
   

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to the combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
a claimed inservice stressor.  38 C.F.R. § 3.304(f) (2006).


Analysis

Inasmuch as the record indicates that the veteran was awarded 
the CIB and that his claimed stressors relate to combat 
experiences, and in light of the fact that there is no 
evidence to the contrary, the Board finds that he did engage 
in combat with the enemy and concedes that he has the in-
service stressor required for service connection for PTSD.

However, the critical element is that, based on the record as 
a whole, the veteran lacks a proper diagnosis of PTSD related 
medically to any in-service combat stressors.  Although a  
June 2003 Vet Center counselor indicates that the veteran 
meets the criteria for PTSD, there is no definitive 
diagnosis.  On the other hand, two VA (QTC) examiners have 
concluded the veteran's symptoms do not meet the criteria for 
PTSD.  In this regard, the Board notes that the veteran's 
stressors, which were alleged with some specificity by him 
during both examinations, did not result in a diagnosis of 
PTSD.  Both examinations were based upon a specific review of 
the veteran's claims folder and his account of combat 
stressors, and the examiners specifically concluded that the 
findings shown on examination did not meet the diagnostic 
criteria for PTSD. The examiner in March 2006, however, 
expressed the opinion that the veteran had major depression, 
possibly the residual of earlier PTSD or representative of 
partial remission of PTSD.

Given the above evidence, the Board concludes that, although 
service connection is not warranted for PTSD in the absence 
of a firm diagnosis, the veteran does have a chronic 
psychiatric condition, diagnosed as major depression, which 
is a consequence of his combat service in Vietnam. 
Accordingly, service connection for major depression is in 
order. The benefit of the doubt is resolved in the veteran's 
favor. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for major depression is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


